Citation Nr: 1046789	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from August 2001 to August 2005, to include combat duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Board remanded the claim in October 2009 for 
further evidentiary development.  The required development has 
been completed and this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected PTSD is productive of social and 
occupational impairment in most areas, with symptoms of impaired 
impulse control with periods of violence, a history of a suicide 
attempt, vague homicidal ideation, impaired judgment, crowd 
avoidance, hypervigilance, and anger control problems; however, 
the Veteran does not have total social and occupational 
impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent for PTSD, 
but no more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).   The Veteran was informed of how VA determines 
disability ratings and establishes effective date of awards for 
service-connected benefits, as required by judicial precedent.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Veterans of Foreign Wars of the 
United States, and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for a 
higher initial rating.  Neither the Veteran nor his 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination and private 
medical reports.  There is no indication of any additional 
relevant evidence that has not been obtained.  With respect to 
the clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations which are adequate for rating 
purposes; there is no duty to provide another examination or a 
medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 percent.  
The Veteran is currently assigned a 50 percent disability rating.  
It is noted that a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 
to 70 indicates some mild symptoms, (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  DSM-IV, at 32; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Analysis

The Veteran in this case is currently in receipt of service 
connection for PTSD as a result of his combat service in the Iraq 
War, with a 50 percent evaluation in effect since his initial 
filing of the claim for service connection.  The Veteran's rating 
was initially granted at 30 percent; however, upon receipt of a 
disagreement with that rating, the RO conducted some development 
and increased his rating to 50 percent.  The Veteran maintains 
that his disability is of a greater severity than what is 
contemplated by his current evaluation.  

There are several VA and private psychological assessments of 
record, with the earliest VA examination occurring in September 
2006.  In the associated report of this examination, the Veteran 
reported having two panic attacks in the previous year, and while 
he socialized with friends, he developed a sense of paranoia 
about them judging him due to his participation in combat in 
Iraq.  He reported a history of having three or four periods of 
suicidal ideation prior to the examination; however, at that 
time, he had not put forth a plan to end his life.  The Veteran 
was not in a relationship at the time of this examination, and it 
was determined that PTSD did not affect the activities of daily 
living.  The assessment was mild to moderate PTSD, and a GAF 
score of 62 was assigned.  

Following this VA examination, the Veteran began seeking clinical 
help to cope with the symptoms of his PTSD from a private 
marriage and family therapist (MFT).  This provider has supplied 
several letters on the Veteran's behalf which document his 
symptoms and treatment progress.  The earliest of these, dated in 
January 2007, noted that the Veteran had symptoms of 
hypervigilance, rumination of combat, nightmares, trust and 
authority issues, irritability, depression, anger outbursts, 
isolation, and crowd avoidance behavior.  In a letter dated in 
April 2007, the MFT stated that the nightmares began several 
months after the Veteran's return from Iraq, and that he had 
problems with concentration and focus in performing activities.  
It was reported that the Veteran experienced periods of intense 
anger, and that there had been work impairment, as the anger the 
Veteran carried had resulted in conflicts with supervisors.  The 
MFT also noted a dangerous pattern of behavior, as the Veteran 
had a history of DUI arrest, and also would ride his motorcycle 
at intense speeds in reckless disregard for his own safety.  
Growing isolation was noted to be a problem, and a GAF of 44 was 
assigned.  

In June 2007, the Veteran sought out clinical treatment at VA for 
his PTSD, and similar symptoms were reported as what was told to 
the private MFT.  At the time of this consultation, however, a 
GAF of 60 was assigned.  Following this, the Veteran had several 
of his family members submit statements on his behalf.  Letters 
from his mother and girlfriend reveal that he has been in a 
personal relationship since July 2007; however, that relationship 
is plagued with anger outbursts which have been violent, 
including times when the Veteran has punched a wall or made 
threats to others.  The family members report that the Veteran 
prefers to be alone (and has done so since returning from Iraq), 
and that he will avoid crowds and will take no joy in attending 
social outings (such as a trip to the county fair).  

In December 2008, the private MFT again wrote a letter on the 
Veteran's behalf, indicating that while the Veteran had returned 
to school, that his relationship with his girlfriend was 
tumultuous due to his anger, and he noted that hypervigilance 
symptoms had increased.  In January 2010, the MFT reported that 
the Veteran had been placed in jail several times for his 
excessive use of alcohol, and that he now has a child, over whom 
he is overprotective (e.g. feels the need to buy "more 
ammunition" to protect her).  Additionally, the MFT describes 
the Veteran as having made an attempt at suicide, in that the 
Veteran placed a loaded .45 caliber pistol up against his head, 
and pulled the trigger.  Fortunately, the bullet only grazed the 
Veteran, and he was not seriously injured.  A GAF score of 43 was 
assessed.  

The Veteran was given his most recent VA examination in April 
2010.  The associated report noted the suicide attempt, and 
relayed similar symptoms as had been ongoing during the course of 
the appeal period.  Specifically, the Veteran's problems with 
concentration were noted, and he was assessed as being easily 
distractible.  A history of inappropriate behavior was noted, and 
the examiner reported that the Veteran burned himself with a hot 
knife while still on active duty for the simple reason that he 
saw another Marine do it.  The Veteran stated that he did not 
feel suicidal ideation at the time, although some vague homicidal 
ideation was present at anyone he perceived might be a threat to 
his family.  The Veteran's memory was found to be normal, 
although he would forget recent events.  There was a marked 
diminished interest in participating in significant activities, 
and significant work impairment was noted.  That is, the Veteran 
would argue with supervisors and often would take excessive leave 
from his duty station.  The Veteran was employed in a part-time 
capacity at the time of this examination, and he took classes in 
welding.  The Veteran stated a concern about his academic 
progress, as he falls behind on projects and had problems with 
becoming distracted.  The examiner specifically stated that the 
Veteran did not experience total social and occupational 
impairment, and a GAF of 60 was assessed.  

In reviewing the evidence, the Board notes that the Veteran 
experiences a significant degree of mental illness with his 
service-connected PTSD.  Indeed, the Veteran's symptoms of 
violent outbursts and of inappropriate risk-taking behavior show 
that there is a high degree of social and occupational 
impairment.  The Veteran has a history of intermittent panic 
attacks, and has attempted suicide as a result of his violent 
temper and anger control problems.  The Veteran's family members 
have reported him having aggressive tendencies as a result of his 
PTSD-related anger, and there are episodes of reckless driving 
and abuse of alcohol, the latter of which has landed the Veteran 
in jail on several occasions.  The Veteran is able to keep close 
to his girlfriend and child, although he does not socialize with 
large groups as he once did.  The Veteran exhibits social 
isolation, save for a few close family members and associates, 
and he is overly protective of those in the inner circle (to the 
point of being potentially homicidal if a threat is perceived).  
The Veteran works and attends classes; however, he only is able 
to function in a part-time capacity at work, where he is 
unreliable and sometimes argumentative (he has quit jobs in the 
past due to problems with supervisors), and he sometimes falls 
behind in school due to an inability to concentrate.  His lowest 
GAF score of 43 represents serious symptoms of mental illness.  

Based on these symptoms, The Board concludes that the Veteran has 
occupational and social impairment in most areas.  He has clearly 
demonstrated difficulty in adapting to stressful circumstances, 
he has attempted suicide, and has had episodes of impaired 
judgment where he put the lives of himself and others at risk 
(drunk driving/reckless driving).  These symptoms indicate social 
and occupational impairment in most areas, and thus the Board 
will assign a 70 percent rating for service-connected PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Regarding entitlement to a 100 percent evaluation, the Board 
notes that the Veteran has clinically been found to not have 
total social and occupational impairment, and that is supported 
by other evidence of record which reveals some employment and 
college attendance, as well as an existing romantic relationship.  
Furthermore, the Veteran has not been found to have any psychotic 
manifestations, and while he has made a suicide attempt, he has 
not had any ideation since this time, and there is no indication 
that he is a persistent danger to himself or others.  The 
Veteran's memory is intact for the most part, although he does 
have concentration and short-term memory problems.  Simply put, 
while the Veteran's condition is serious and is problematic in 
most areas of social and occupational functioning, the evidence 
of record does not suggest that it is productive of total 
impairment.  Id.  Additionally, as the Veteran has not 
demonstrated during the pendency of this appeal a degree of 
impairment in excess of the 70 percent rating currently assigned, 
a staged rating is not warranted in the pending appeal.  See 
Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran is working at least part-time, and has been attending 
classes, and has not required extensive hospitalization for his 
service-connected disability during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone prevents all forms of employment.  In 
short, the rating criteria contemplate not only his symptoms but 
the severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In determining that the Veteran is not entitled to the maximum 
100 percent rating for PTSD, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against entitlement 
to a 100 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, 
subject to the statutes and regulations applicable to the payment 
of VA monetary benefits.  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


